RULE 14F-1 REPORT OF CHANGE IN MAJORITY OF DIRECTORS INFORMATION PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1934 CENTALE, INC. 37 Hamburg Street East Aurora, NY 14052 This report is furnished by the Board of Directors of Centale, Inc., a New York corporation (“Centale”), to the holders of its common stock, $.01 par value. On March 28, 2008 Centale entered into a Share Exchange Agreement with the shareholders of NexxNow China, Inc., a Delaware corporation.NexxNow China is engaged in the business of marketing sporting events in The People’s Republic of China. The Share Exchange Agreement provides that, when the conditions for closing have been satisfied, the shareholders will transfer to Centale all of the outstanding capital stock of NexxNow China, and Centale will issue 43 million shares of its common stock to the shareholders (the “Acquisition”).Centale will also issue promissory notes in the aggregate principal amount of $300,000, to be distributed among the NexxNow China shareholders pro rata to their interests in NexxNow China.The notes will be payable one year after the closing, bear interest at 10% per annum, and be secured by a pledge of all of Centale’s assets. The closing of the Acquisition will take place ten days after this Report is mailed to the shareholders of record of Centale.The Share Exchange Agreement provides that, upon the closing of the Acquisition, the following will take place: · All of the members of Centale’s Board of Directors other than Sterling Shepperd will resign.In addition, Thaddeus A. Wier, Jr. will resign from his positions as Chief Executive Officer and Chief Financial Officer of Centale. · The Board will elect Paul Riley, Daniel Robbie and Brittany Wier to serve as members of the Board of Director, and the Board will then elect Paul Riley to serve as Chief Executive Officer and Chief Financial Officer of Centale. This report will first be mailed to the shareholders of Centale on or about April 15, VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF Upon completion of the Acquisition, there will be 52,993,151 shares of Centale common stock issued and outstanding, including the 43,000,000 shares issued in exchange for NexxNow China, Inc.The following table sets forth information known to us with respect to the beneficial ownership of our common stock as of the date of completion of the Acquisition by the following: · each shareholder who will beneficially own more than 5% of our common stock; · Paul Riley, who will be our Chief Executive Officer · each of the individuals who will be members of the Board of Directors; and · all of the individuals who will be our officers and directors as a group. 1 Name and Address of Beneficial Owner(1) Amount and Nature of Beneficial Ownership(2) Percentage of Class Paul Riley 9,971,014 18.8 % Daniel Robbie 621,986 1.2 % Sterling Shepperd 380,000 0.7 % Brittany Wier 21,811,594 41.2 % All officers and directors as a group (4 persons) 32,784,594 61.9 % Thaddeus A. Wier, Jr. 5,173,469 9.8 % Kenneth Keller 1206 Carriage Road East Aurora, NY 14052 5,280,453 9.9 % (1) Except as otherwise indicated, the address of the shareholder is c/o Centale, Inc., 37 Hamburg Street, East Aurora, NY (2) Except as otherwise noted, all shares are owned of record and beneficially. NEW MEMBERS OF THE BOARD OF DIRECTORS Upon the closing of the Acquisition, the election to the Board of Paul Riley, Daniel Robbie, and Brittany Wier will be effective, and the Board of Director will consist of those three individuals plus Sterling Shepperd.Information regarding the directors follows: Paul Riley has over fourteen years experience in the telecommunications industry.From 1994 to 2004 Mr. Riley was employed by the Canadian Broadcast Company as a producer.In 2004 Mr. Riley was admitted to practice law in Canada, and has been self-employed since 2004 as an attorney, specializing in telecommunications matters.Mr. Riley was awarded a Bachelor Degree in Science 1993 by the Universiey of Dalhousianae, a Diploma in Journalism in 1997 by Humber College, and a Bachelor Degree in Law in 2003 by York University.Mr. Riley is 41 years old. Daniel T. Robbie has been involved since 2005 with Matrix Healthcare Solutions, Inc., and is currently employed by Matrix as Vice President, responsible for marketing software solutions to the medical industry.From 2002 to 2004 Mr. Robbie was engaged as a consultant to Team Marketing, Inc., which was involved in sports marketing.From 1998 to 2002 Mr. Robbie was involved with Tek 21, Inc., which designed and marketed desktop software solutions.Mr.
